PER CURIAM.
Mitchell Monteverdi appeals the denial of his motion for postconviction relief alleging ineffective assistance of counsel. We affirm the denial of all claims without discussion. We also affirm the trial court’s denial of Monteverdi’s emergency motion to clarify the name under which he is committed without prejudice to any right Monteverdi may have to seek mandamus relief in the circuit court. See, e.g., Plymel v. Moore, 770 So.2d 242 (Fla. 1st DCA 2000).
Affirmed.
FULMER, A.C.J., and WHATLEY and STRINGER, JJ., Concur.